Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0003857
                                                         04-DEC-2014
                                                         07:59 AM




                          SCWC-13-0003857

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      POFOLK AVIATION HAWAII, INC., and HALE O#LELE CORP.,
               Petitioners/Plaintiffs-Appellants,

                                 vs.

     DEPARTMENT OF TRANSPORTATION FOR THE STATE OF HAWAI#I,
    GLENN M. OKIMOTO, FORD FUCHIGAMI, and SIDNEY A. HAYAKAWA,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-13-0003857; CIV. NO. 13-1-0787-03)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioners’ application for

writ of certiorari, filed November 20, 2014, is dismissed without

prejudice to re-filing the application pursuant to HRAP Rule

40.1(a) (2014) (“The application shall be filed within thirty

days after the filing of the intermediate court of appeals’
judgment on appeal or dismissal order, unless the time for filing

the application is extended in accordance with this rule.”).

          DATED:    Honolulu, Hawai#i, December 4, 2014.

Eric A. Seitz and                /s/ Mark E. Recktenwald
Della A. Belatti
for petitioners
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                  2